1 Reported in 290 N.W. 227.
The state board of law examiners filed a petition and accusation in this court having for its object the discipline of respondent, an attorney at law of this state. The petition and accusation together with an order of this court directed the respondent to plead or file his answer to the accusations made in the office of the clerk of this court within eight days after service thereof upon him. Such service has been duly made. Respondent's answer admits all allegations of the accusation but "respectfully prays the leniency of this court and asks that he be suspended from practice of his profession during the period of his imprisonment."
The accusation is that respondent on December 5, 1938, pleaded guilty to the crime of indecent assault upon a boy 15 years of age in violation of 2 Mason Minn. St. 1927, § 10132; that thereupon the district court of Ramsey county, having plenary jurisdiction of the crime and of the person of the respondent, entered its judgment and determined him to be guilty of said crime and sentenced him to a term of imprisonment in a penal institution of this state, the maximum not to exceed four years; that respondent is now serving said sentence. *Page 146 
Obviously, from what has been said, disbarment should follow. 1 Mason Minn. St. 1927, § 5697; In re Disbarment of Olson,197 Minn. 409, 267 N.W. 361; In re Disbarment of Turnquist,206 Minn. 104, 287 N.W. 795.
It is therefore considered and so ordered that judgment of disbarment be forthwith entered.